DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: line 10 of para. [0026], change “counterpart 4” to --counterpart 10--.  
Appropriate correction is required.
Claim Objections
Claims 23, 24 are objected to because of the following informalities:  claim 23, line 2, change “which seal the cover bears sealingly in the protective position” to --wherein the seal sealingly bears against the cover in the protective position--; claim 24, line 2, change “which seal bears sealingly” to --wherein the seal sealingly bears--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16, 19, 20, 22, 27, 29, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kauffmann (US 2019/0009680 A1)
In regard to claim 16, Kauffmann discloses a motor vehicle 100, comprising: an electrical contacting unit 3100 fixed to the vehicle 100 for electrical contacting of an external charging cable, wherein the electrical contacting unit 3100 comprises: electrical contacts; and a movable cover 3008, wherein the cover 3008 is movable between a protective position (fig. 32), in which the cover 3008 covers the electrical contacts and protects the electrical contacts against dirt and/or water, and a charging position (fig. 31), in which the electrical contacts are accessible from surroundings of the vehicle 100.

In regard to claim 19, Kauffmann discloses the cover 3008 is movable in translational fashion between the charging position (fig. 31) and the protective position (fig. 32).

In regard to claim 20, Kauffmann discloses the cover 3008 is movable between the charging position and the protective position in a manner driven by external power (lines 26-29 of para. [0090]).

In regard to claim 22, Kauffmann discloses the electrical contacting unit 3100 fixed to the vehicle 100 has a main support (see illustrated drawing below) which is connected to the motor vehicle 100 and to which the electrical contacts are attached.

In regard to claim 27, Kauffmann discloses the main support has at least one longitudinal guide (see illustrated drawing below) for the cover 3008.

In regard to claim 29, Kauffmann discloses the electrical contacting unit 3100 fixed to the vehicle 100 is attached to an exterior on the vehicle underside, such that, in the charging 

In regard to claim 30, Kauffmann discloses the cover 3008 is movable in a horizontal plane of the vehicle 100.
[AltContent: textbox (main support)][AltContent: arrow][AltContent: textbox (Longitudinal guide)][AltContent: connector]
    PNG
    media_image1.png
    516
    695
    media_image1.png
    Greyscale






Claim(s) 16, 17, 21, 22, 24-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN108270115A.
In regard to claim 16, CN108270115A discloses a motor vehicle (see abstract), comprising: an electrical contacting unit 9 fixed to the vehicle for electrical contacting of an external charging cable, wherein the electrical contacting unit 9 comprises: electrical 

In regard to claim 17, CN108270115A discloses the cover 2 is an elongate hollow body (see illustrated drawing below) and, in the protective position, surrounds the electrical contacts in an encircling manner, whereas, in the charging position, the cover 2 is situated adjacent to the electrical contacts.

In regard to claim 21, CN108270115A discloses the cover 2 has a closed end side (see illustrated drawing below).

In regard to claim 22, CN108270115A discloses the electrical contacting unit 9 fixed to the vehicle has a main support 1 which is connected to the motor vehicle and to which the electrical contacts are attached.

In regard to claim 24, CN108270115A discloses a seal 14 is attached in encircling fashion to the cover 2, which the seal 14 sealingly bears against the main support in the protective position.

In regard to claim 25, CN108270115A discloses the seal 14 is attached, in encircling fashion around an open end side (see illustrated drawing below), to the cover 2.

In regard to claim 26, CN108270115A discloses the main support has a wall against which the seal 14 bears in encircling fashion in the protective position of the cover 2 (see fig. 3).

In regard to claim 27, CN108270115A discloses the main support has at least one longitudinal guide 15 for the cover 2.

In regard to claim 28, CN108270115A discloses the cover 2 has at least one protruding web (see illustrated drawing below), which conducts away spray water, situated on and/or at the cover 2.
[AltContent: textbox (protruding web)][AltContent: connector][AltContent: textbox (hollow body)][AltContent: arrow][AltContent: textbox (open end side)][AltContent: arrow][AltContent: textbox (closed end side)][AltContent: arrow]
    PNG
    media_image2.png
    528
    534
    media_image2.png
    Greyscale

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 22, 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2018/0043848 A1)
In regard to claim 16, Kawai et al. discloses a motor vehicle (see para. [0040]), comprising: an electrical contacting unit 45, 46 fixed to the vehicle for electrical contacting of an external charging cable, wherein the electrical contacting unit comprises: electrical contacts 60, 82; and a movable cover 27, wherein the cover 27 is movable between a protective position (fig. 6C), in which the cover 27 covers the electrical contacts and protects the electrical contacts against dirt and/or water, and a charging position (fig. 1), in which the electrical contacts are accessible from surroundings of the vehicle.

In regard to claim 22, Kawai et al. discloses the electrical contacting unit fixed to the vehicle has a main support 20 which is connected to the motor vehicle and to which the electrical contacts are attached.



In regard to claim 25, Kawai et al. discloses the seal 29 is attached, in encircling fashion around an open end side, to the cover 27.

In regard to claim 26, Kawai et al. discloses the main support 20 has a wall (see para. [0080]) against which the seal 29 bears in encircling fashion in the protective position of the cover 27.

In regard to claim 27, Kawai et al. discloses the main support has at least one longitudinal guide 26 for the cover 27.

In regard to claim 28, Kawai et al. discloses the cover 27 has at least one protruding web 27a, which conducts away spray water, situated on and/or at the cover 27.

Claim(s) 16, 17, 22, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102014115907A1.
In regard to claim 16, DE102014115907A1 discloses a motor vehicle (see para. [0002]), comprising: an electrical contacting unit 5 fixed to the vehicle for electrical contacting of an external charging cable, wherein the electrical contacting unit comprises: electrical contacts; and a movable cover 7, wherein the cover 7 is movable between a protective position, in which the cover 7 covers the electrical contacts and protects the electrical contacts against dirt and/or water, and a charging position, in which the electrical contacts are accessible from surroundings of the vehicle.


In regard to claim 22, DE102014115907A1 discloses the electrical contacting unit 5 fixed to the vehicle has a main support 8 which is connected to the motor vehicle and to which the electrical contacts are attached.

In regard to claim 23, DE102014115907A1 discloses a seal 12 is attached to the main support 8, wherein the seal 12 sealingly bears against the cover in the protective position.
Claim(s) 16, 17, 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2603954B1.
In regard to claim 16, EP2603954B1 discloses a motor vehicle (see para. [0026]), comprising: an electrical contacting unit 14 fixed to the vehicle for electrical contacting of an external charging cable, wherein the electrical contacting unit 14 comprises: electrical contacts; and a movable cover 6, wherein the cover 6 is movable between a protective position (fig. 2), in which the cover 6 covers the electrical contacts and protects the electrical contacts against dirt and/or water, and a charging position (fig. 4), in which the electrical contacts are accessible from surroundings of the vehicle.

In regard to claim 17, EP2603954B1 discloses the cover 6 is an elongate hollow body (see fig. 3) and, in the protective position, surrounds the electrical contacts in an encircling manner, whereas, in the charging position, the cover 6 is situated adjacent to the electrical contacts.

In regard to claim 21, EP2603954B1 discloses the cover 6 has a closed end side.

In regard to claim 22, EP2603954B1 discloses the electrical contacting unit 14 fixed to the vehicle has a main support 5 which is connected to the motor vehicle and to which the electrical contacts are attached.

In regard to claim 23, EP2603954B1 discloses a seal 32 is attached to the main support, wherein the seal 32 sealingly bears against the cover 6 in the protective position (see fig. 19 and par. [0057]).

In regard to claim 24, EP2603954B1 discloses a seal 15 is attached in encircling fashion to the cover 6, which the seal 15 sealingly bears against the main support in the protective position.

In regard to claim 25, EP2603954B1 discloses the seal 15 is attached, in encircling fashion around an open end side, to the cover 6.

In regard to claim 26, EP2603954B1 discloses the main support 5 has a wall against which the seal 15 bears in encircling fashion in the protective position of the cover 6 (see fig. 19).

In regard to claim 27, EP2603954B1 discloses the main support 5 has at least one longitudinal guide 11 for the cover 6.

.

Claim(s) 16, 19, 22, 27, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015055389A1.
In regard to claim 16, WO2015055389A1 discloses a motor vehicle, comprising: an electrical contacting unit 10 fixed to the vehicle for electrical contacting of an external charging cable, wherein the electrical contacting unit 10 comprises: electrical contacts; and a movable cover 110, wherein the cover 110 is movable between a protective position (fig. 1-3), in which the cover 6 covers the electrical contacts and protects the electrical contacts against dirt and/or water, and a charging position (fig. 10-12), in which the electrical contacts are accessible from surroundings of the vehicle.

In regard to claim 19, WO2015055389A1 discloses the cover 110 is movable in translational fashion between the charging position (fig. 10-12) and the protective position (fig. 1-3).

In regard to claim 22, WO2015055389A1 discloses the electrical contacting unit 10 fixed to the vehicle has a main support 100 which is connected to the motor vehicle and to which the electrical contacts are attached.

In regard to claim 27, WO2015055389A1 discloses the main support 100 has at least one longitudinal guide (see illustrated drawing below) for the cover 110.




[AltContent: textbox (web)][AltContent: connector][AltContent: textbox (longitudinal guide)][AltContent: connector]
    PNG
    media_image3.png
    425
    488
    media_image3.png
    Greyscale


Claim(s) 16-22, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2515045A.
In regard to claim 16, GB2515045A discloses a motor vehicle (see Field of the Invention), comprising: an electrical contacting unit 16 fixed to the vehicle for electrical contacting of an external charging cable, wherein the electrical contacting unit 16 comprises: electrical contacts 20; and a movable cover 14, wherein the cover 14 is movable between a protective position (fig. 1), in which the cover 14 covers the electrical contacts and protects the 

In regard to claim 17, GB2515045A discloses the cover 14 is an elongate hollow body (see fig. 7-9) and, in the protective position, surrounds the electrical contacts in an encircling manner, whereas, in the charging position, the cover 14 is situated adjacent to the electrical contacts.

In regard to claim 18, GB2515045A discloses the cover 14 is an elongate hollow body with a rectangular cross section.

In regard to claim 19, GB2515045A discloses the cover 14 is movable in translational fashion between the charging position (fig. 3, 4) and the protective position (fig. 1).

In regard to claim 20, GB2515045A discloses the cover 14 is movable between the charging position and the protective position in a manner driven by external power (human power).

In regard to claim 21, GB2515045A discloses the cover 14 has a closed end side (see fig. 8).

In regard to claim 22, GB2515045A discloses the electrical contacting unit 16 fixed to the vehicle has a main support 12 which is connected to the motor vehicle and to which the electrical contacts are attached.

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102014115907A1.
In regard to claim 18, DE102014115907A1 discloses the cover 7, 15 is an elongate hollow body.
However, DE102014115907A1 does not disclose that the body is a rectangular or trapezoidal cross section.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of DE102014115907A1 by having the elongate hollow body 15 with different type of configurations since applicants have presented no explanation that these particular configurations of the elongate hollow body are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing a cover to a socket.  A change in .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



Tdt
11/10/2021
/THO D TA/Primary Examiner, Art Unit 2831